Montage New Holdco, Inc. c/o Media General, Inc. 333 E. Franklin Street Richmond, Virginia 23219 (804) 887-5000 February 5, 2016 Via Electronic Transmission United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Mr. Larry Spirgel Re: Request to Withdraw Montage New Holdco, Inc. Registration Statement on Form S-4 ( File No. 333- Dear Mr. Spirgel : Pursuant to Rule 477 promulgated under the Securities Act of 1933 (the “ Securities Act ”), Montage New Holdco, Inc. (the “ Company ”) hereby requests that the Securities and Exchange Commission (the “
